USCA11 Case: 21-11098    Date Filed: 02/25/2022   Page: 1 of 13




                                         [DO NOT PUBLISH]
                           In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                        No. 21-11098
                  Non-Argument Calendar
                  ____________________

CRAIG FAISON,
MARY FAISON,
KE'OSHA AVERY,
OMAR GARRETT,
                                          Plaintiffs-Appellants,
versus
CLINTON W. RATLIFF,
WALMART STORES EAST LP,
d.b.a. Walmart, 7001 Concourse Pkwy,
Douglasville, GA
WALMART, INC.,
USCA11 Case: 21-11098          Date Filed: 02/25/2022       Page: 2 of 13




2                        Opinion of the Court                    21-11098

                                                 Defendants-Appellees.


                      ____________________

            Appeal from the United States District Court
               for the Northern District of Georgia
                D.C. Docket No. 1:19-cv-00814-SCJ
                     ____________________

Before JORDAN, NEWSOM, and LUCK, Circuit Judges.
PER CURIAM:
       Craig Faison, Mary Faison, Ke’osha Avery, and Omar Gar-
rett appeal the district court’s order dismissing their complaints
with prejudice because they were shotgun pleadings. 1 We affirm,
but remand for the limited purpose of having the district court cor-
rect the judgment to dismiss without prejudice the state law claims
over which it declined to exercise supplemental jurisdiction.




1
  Craig, Mary, and Omar are family members and Ke’osha is Craig’s fiancée.
We refer to them together as the Faisons. But we use their first names when
referring to only one of them.
USCA11 Case: 21-11098           Date Filed: 02/25/2022       Page: 3 of 13




21-11098                  Opinion of the Court                             3

      I.      FACTUAL BACKGROUND AND PROCEDURAL
                           HISTORY2

       On November 29, 2013, the Friday after Thanksgiving, the
Faisons—an African-American family—went to a Walmart retail
store during a “Black Friday” sales event. As the Faisons were leav-
ing the store with their shopping bags, off-duty law enforcement
officers hired by Walmart to provide security stopped the Faisons
and asked them to show their receipts. The Faisons resisted the
officers’ request because they believed that the officers were dis-
criminating against them based on their race. A physical confron-
tation between the Faisons and the officers followed. As a result, a
Walmart manager directed the officers to remove the Faisons from
the store.
       After the Faisons left the store, some of the officers, includ-
ing Officer Clinton Ratliff, approached them in the parking lot.
The Faisons made written statements to the officers about how
they had been mistreated in the store. Craig’s, Ke’osha’s and
Mary’s written statements included allegations that $500 had been
stolen from Mary’s purse during the confrontation inside the store.
Specifically, Craig reported that “[d]uring all of this, there was a
monetary theft of 500 [dollars] taken from my mother, Mary Fai-
son’s purse, which was left unattended due to the physical contact


2
 Because the district court dismissed the Faisons’ complaints, we discuss the
allegations in the light most favorable to them. See Brown v. Johnson, 387
F.3d 1344, 1347 (11th Cir. 2004).
USCA11 Case: 21-11098        Date Filed: 02/25/2022      Page: 4 of 13




4                       Opinion of the Court                 21-11098

from the Sheriff[’]s officers.” Ke’osha wrote that Mary “left the
buggie around the other officers . . . [and] . . . there were [$]500.00
missing out of her purse.” And Mary reported that “several officers
surrounded me and my family, slammed [me] against a wall, and
reached in my purse and someone took $500.00.”
       After taking the Faisons’ statements, Officer Ratliff spoke
with Jill Bynum, Walmart’s “Loss [Prevention] Manager.” Bynum
told Officer Ratliff that “she believed that [the Faisons] would . . .
complain to the [Walmart] corporate office in hopes of getting
money for the stolen $500.00 claim” because the Faisons had pre-
viously been awarded “money and merchandise by the corporate
office” after they filed “complaints and claims.” Bynum feared that
future complaints against the Walmart store she managed would
adversely impact her career.
       Officer Ratliff then met with “Theresa,” Walmart’s General
Store Manager, about potential complaints by the Faisons. Theresa
requested that Officer Ratliff issue criminal trespass warnings
against the Faisons. Theresa, like Bynum, feared that future com-
plaints by the Faisons would adversely impact her career.
       Officer Ratliff also feared that the Faisons would take further
action in response to the incident. Officer Ratliff knew that Bynum
and Theresa had decisionmaking authority over hiring off-duty law
enforcement officers and therefore wanted to protect Bynum and
Theresa from a potential complaint by the Faisons. Officer Ratliff
also wanted to protect himself from a potential lawsuit by the Fai-
sons.
USCA11 Case: 21-11098       Date Filed: 02/25/2022     Page: 5 of 13




21-11098               Opinion of the Court                        5

       For these reasons, Officer Ratliff charged the Faisons with
making a false report of a crime to a law enforcement officer based
on the reports they made to him after the incident. Officer Ratliff
“swore out” a warrant for Omar’s arrest based on his “false report
of theft of money and battery” and warrants for Craig’s, Ke’osha’s,
and Mary’s arrests based on their “false[] report” of “a theft of
money.”
      The Faisons were arrested after the state court issued the
warrants. And the Faisons were later indicted for “unlawfully,
knowingly, and willfully mak[ing] a false statement . . . that a [law
enforcement officer] had stolen money from a citizen.” But, on
September 29, 2016, the state dropped the charges against Omar.
And, on February 16, 2017, the charges against Craig, Ke’osha, and
Mary were also dropped.
       On October 2, 2018, Omar sued Officer Ratliff and Walmart.
He asserted four claims: (1) “Federal Malicious Prosecution in vi-
olation of the Fourth Amendment’s requirement that arrest and
prosecution be based on objective evidence person charged a [sic]
has probably committed the crime charged, without the need to
show a prohibited malice or reason, or personal malice”; (2) “Fed-
eral malicious prosecution claim with evidence of malice in viola-
tion of other protected rights”; (3) “Deprivation of the right of fa-
milial association under the First Amendment, and in this case also
the Thirteenth [A]mendment, to be free from arrest and prosecu-
tion without objective evidence of probable cause, on account of a
USCA11 Case: 21-11098       Date Filed: 02/25/2022    Page: 6 of 13




6                      Opinion of the Court                21-11098

familial association, protected by the First Amendment”; and
(4) malicious prosecution under Georgia law.
       Walmart answered, raising a statute of limitations defense
because the two-year statute of limitations expired on October 1,
2018, and Omar filed his complaint on October 2. In response,
Omar sought discovery of the district court’s electronic filing sys-
tem software to prove that he had “uploaded” his complaint on
October 1. The district court denied Omar’s request. Omar
moved for reconsideration, conceding that “the final submit entry
did not occur” on October 1, but arguing that “a complaint up-
loaded is a complaint filed.” The district court denied the motion
for reconsideration and each of Omar’s renewed requests for the
same discovery.
        On February 15, 2019, Craig, Ke’osha, and Mary sued Of-
ficer Ratliff and Walmart. Their first three claims mirrored
Omar’s. And, like Omar, Craig, Ke’osha, and Mary also asserted
Georgia state law malicious prosecution claims. Craig, Ke’osha,
and Mary asserted two additional claims: (1) a “[v]iolation of
[r]ight to [c]ontract based on [r]ace” claim under 42 U.S.C. section
1981; and (2) a “malicious abuse of process” claim under 42 U.S.C.
section 1983.
       The district court consolidated the two cases. After discov-
ery closed, Walmart filed a motion for summary judgment and the
Faisons filed a motion for default judgment against Officer Ratliff
because he did not answer the complaints. The district court
(1) dismissed the complaints with prejudice, (2) denied the Faisons’
USCA11 Case: 21-11098       Date Filed: 02/25/2022     Page: 7 of 13




21-11098               Opinion of the Court                        7

motion for default judgment, and (3) denied Walmart’s motion for
summary judgment as moot.
       The district court dismissed the complaints with prejudice
because they were shotgun pleadings, and any amendment, it
found, would be futile. The complaints were shotgun pleadings,
the district court explained, because: (1) “each count incorporated
every antecedent allegation by reference into each subsequent
claim for relief”; (2) the complaints were “replete with facts which
read as a stream-of-consciousness and bear little or no relevance to
the [Faisons’] claims”; (3) the district court was “unable to ascer-
tain which claims [the Faisons] sought to raise against each Defend-
ant and which of the Defendants [was] responsible for which acts
or omissions” because “individual paragraphs include facts relating
to both Walmart and [Officer] Ratliff”; and (4) the Faisons “fail[ed]
to identify a specific statutory basis for the vast majority of their
claims.”
       Any amendment of the Faisons’ federal constitutional claims
was futile, the district court explained, because they were barred
by the two-year statute of limitations and res judicata and they
would otherwise not survive summary judgment. The district
court declined to exercise supplemental jurisdiction over the Fai-
sons’ remaining state law claims. And the district court denied the
Faisons’ motion for default judgment because (1) they had not
complied with Federal Rule of Civil Procedure 55’s procedural re-
quirements, and (2) there were no well pleaded allegations that
would support default judgment against Officer Ratliff.
USCA11 Case: 21-11098               Date Filed: 02/25/2022       Page: 8 of 13




8                          Opinion of the Court                       21-11098

                     II.      STANDARD OF REVIEW

        We review for an abuse of discretion the district court’s dis-
missal of a complaint on shotgun pleading grounds. Vibe Micro,
Inc. v. Shabanets, 878 F.3d 1291, 1294 (11th Cir. 2018). And a dis-
trict court’s decision to deny leave to amend based on futility is a
legal conclusion which we review de novo. Mizzaro v. Home De-
pot, Inc., 544 F.3d 1230, 1236 (11th Cir. 2008).
                             III.      DISCUSSION

        The Faisons appeal the dismissal of their federal malicious
prosecution claims.3 They argue that the district court erred in dis-
missing their complaints as shotgun pleadings because “[m]any
courts have refrained from ordering repleading in response to com-
plaints that incorporated all preceding paragraphs into each count”
when “the claims for relief are sufficiently related to the same set
of facts.” And the Faisons argue that amendment of their federal
malicious prosecution claims would not have been futile because
“[n]one of [their] statements say they saw an unidentified [officer]
take money from a purse” and “[t]he jury should be allowed to de-
termine probable cause.”




3
 The Faisons do not challenge the district court’s dismissal of their other, non-
malicious-prosecution, federal constitutional claims.
USCA11 Case: 21-11098        Date Filed: 02/25/2022     Page: 9 of 13




21-11098               Opinion of the Court                         9

            The Complaints Were Shotgun Pleadings
       A shotgun pleading is a complaint that violates either [rule]
8(a)(2) or [r]ule 10(b), or both” and is “flatly forbidden.” Barmapov
v. Amuial, 986 F.3d 1321, 1324 (11th Cir. 2021). We have identified
four categories of shotgun pleadings: (1) “a complaint containing
multiple counts where each count adopts the allegations of all pre-
ceding counts, causing each successive count to carry all that came
before and the last count to be a combination of the entire com-
plaint”; (2) a complaint that is “replete with conclusory, vague, and
immaterial facts not obviously connected to any particular cause of
action”; (3) a complaint “that does not separate each cause of action
or claim for relief into a different count”; and (4) a complaint “that
assert[s] multiple claims against multiple defendants without spec-
ifying which of the defendants are responsible for which acts or
omissions, or which of the defendants the claim is brought
against.” Id. at 1324–25 (quotation marks omitted).
       The Faisons’ complaints fell into the first category of shot-
gun pleadings because every count incorporated by reference the
allegations of the preceding counts. And their complaints also fell
into the third category of shotgun pleadings because their federal
malicious prosecution claims alleged “malicious prosecution,”
“First Amendment retaliation,” and violations of the Thirteenth
Amendment and each have their own elements of proof. See, e.g.,
Cesnik v. Edgewood Baptist Church, 88 F.3d 902, 905 (11th Cir.
1996) (“[S]eparate, discrete causes of action should be plead in sep-
arate counts.”). The Faisons’ complaints are “quintessential
USCA11 Case: 21-11098        Date Filed: 02/25/2022     Page: 10 of 13




10                      Opinion of the Court                 21-11098

‘shotgun’ pleadings,” see Strategic Income Fund, L.L.C. v. Spear,
Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002), and
the district court did not abuse its discretion in dismissing either
complaint on this basis.
                      Amendment Was Futile
       The district court did not err in concluding that amending
the complaint would have been futile. When a complaint is dis-
missed on shotgun pleading grounds, “we have required district
courts to sua sponte allow a litigant one chance to remedy such
deficiencies.” Vibe Micro, 878 F.3d at 1295. But a district court
doesn’t have to allow an opportunity to amend “where further
amendment would be futile.” Silberman v. Miami Dade Transit,
927 F.3d 1123, 1133 (11th Cir. 2019) (quotation marks omitted); see
also Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th
Cir. 2015) (“Prior to dismissing an action on its own motion, a court
must provide the plaintiff with notice of its intent to dismiss and an
opportunity to respond. . . . [Unless] amending the complaint
would be futile . . . .”). “Leave to amend a complaint is futile when
the complaint as amended would still be properly dismissed or be
immediately subject to summary judgment for the defendant.”
Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007).
        Here, any amended complaint would have been immedi-
ately subject to summary judgment for Walmart and Officer Rat-
liff. A plaintiff asserting a section 1983 claim for malicious prosecu-
tion must prove that law enforcement officers “instituted or con-
tinued a criminal prosecution against him[] with malice and
USCA11 Case: 21-11098       Date Filed: 02/25/2022     Page: 11 of 13




21-11098               Opinion of the Court                        11

without probable cause.” Williams v. Aguirre, 965 F.3d 1147, 1157
(11th Cir. 2020) (quotation marks omitted). The summary judg-
ment evidence was undisputed that Officer Ratliff had probable
cause to initiate a criminal prosecution against the Faisons for
falsely reporting a crime.
       Under Georgia law, “[a] person who willfully and knowingly
gives or causes a false report of a crime to be given to any law en-
forcement officer . . . is guilty of a misdemeanor.” O.C.G.A.
§ 16-10-26. Officer Ratliff wrote in his incident report that he spoke
with the Faisons in the Walmart parking lot and that the Faisons
“accused the [officers] of . . . stealing $500.00 from Mary Faison’s
purse” and “demanded to see the video of the incident at the door
showing one of the [officers] taking money from [Mary’s] purse.”
So Officer Ratliff gave the Faisons statement forms to fill out. Mary
wrote in her report that “[s]everal officers surrounded me and my
family, slammed me against a wall and reached in my purse and
someone took $500.00.” Craig wrote in his report that “there was
a monetary theft of 500 [dollars] taken from my mother Mary Fai-
son[’]s purse which was left unattended due to physical contact
from the sheriff’s officers.” And Ke’osha wrote in her report that
Mary “left the buggie around other officers . . . as she went back to
the buggie as her purse was left in the buggie there were [$]500.00
missing out of her purse & we have other witness video recording
as well.”
      The undisputed summary judgment record shows that the
Faisons falsely reported that $500 was stolen from Mary’s purse.
USCA11 Case: 21-11098           Date Filed: 02/25/2022         Page: 12 of 13




12                         Opinion of the Court                      21-11098

Omar testified at his deposition that Mary had removed the money
from her purse before the confrontation with the law enforcement
officers occurred. Mary gave the $500 to Omar before the incident,
and when Omar “realized [he] didn’t have the money” after the
incident, he “tried to deflect” when Mary asked him for it by deny-
ing that she had given it to him because he knew that Mary would
be angry at him for losing it. The video evidence bore this out.
Officer Ratliff reviewed the Walmart security camera footage and
it, too, showed that no one had stolen $500 from Mary’s purse.4
And the state court judge, after reviewing the evidence, found that
“probable cause existed” for Craig’s, Ke’osha’s, and Mary’s arrests
for making false statements. The charges against Craig, Ke’osha,
and Mary were dismissed only “for reasons of judicial economy,”
and not because of a lack of evidence to convict them.
       The evidence, after a full opportunity for discovery, was un-
disputed that Officer Ratliff had probable cause for the false report
arrests.   The district court correctly concluded that any



4
  The Faisons point to screenshots from the Walmart security camera footage
of the incident that appear to show one of the officers pick something up from
the floor and carry it in his hand as he followed the Faisons into the parking
lot. The Faisons argue that the screenshots create a triable issue of fact as to
whether Officer Ratliff had probable cause to initiate a criminal prosecution
against them. But the screenshots do not create a triable issue of fact because
the Faisons falsely reported that the money had been stolen out of Mary’s
purse by a police officer. The video showed that didn’t happen; no one stole
anything from Mary’s purse.
USCA11 Case: 21-11098          Date Filed: 02/25/2022        Page: 13 of 13




21-11098                  Opinion of the Court                            13

amendment to the Faisons’ federal malicious prosecution claims to
fix the shotgun pleading errors would have been futile.
                            State Law Claims
        Because the Faisons’ complaints were dismissed as shotgun
pleadings, the district court properly declined to exercise jurisdic-
tion over their state law claims. See Vibe Micro, 878 F.3d at 1296
(“When all federal claims are dismissed before trial, a district court
should typically dismiss the pendant state claims as well.”). But the
dismissal of these claims “should have been without prejudice as to
refiling in state court.” Id. at 1296–97. We remand for the limited
purpose of allowing the district court to correct the judgment so
the state law claims are dismissed without prejudice. 5
     AFFIRMED, LIMITED                  REMAND          TO     CORRECT
CLERICAL ERROR.




5
  Because we conclude that the district court properly dismissed the com-
plaints as shotgun pleadings, we do not need to reach the other issues raised
in the Faisons’ brief.